Citation Nr: 0020389	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  99-04 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION


The veteran served on active duty from September 1952 to 
September 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating action of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, denied a claim of 
service connection for a low back disability.  

REMAND

In June 2000, the veteran submitted a statement and recent 
treatment records directly to the Board.  Under the 
provisions of 38 C.F.R. § 20.1304 (1999), additional evidence 
submitted subsequent to the expiration of a 90 day period 
following notification of certification of an appeal to the 
Board may be accepted under limited conditions.  Following 
the expiration of the 90 day period, the Board will not 
accept evidence except when the appellant demonstrates good 
cause for the delay.  If good cause is shown, the evidence 
must be referred to the agency of original jurisdiction for 
review and preparation of a supplemental statement of the 
case (SSOC) unless that procedural right is waived by the 
appellant or representative or unless the Board determines 
that the benefit to which the evidence relates may be allowed 
on appeal without such a referral.  38 C.F.R. § 20.1304 (c).

In the present case, the letter from the RO notifying the 
veteran of the certification of appeal and transfer of 
records to the Board is undated.  A Notice of Temporary 
Transfer within the file indicates that the claims folder was 
transferred from the RO to the Board on February 18, 2000.  
Thus, it would seem that the letter to the veteran was sent 
no later than February 18, 2000.  

The recently submitted evidence was received at the Board in 
June 2000, more than 90 days after February 18, 2000.  In a 
statement accompanying the evidence, the veteran indicated 
that he had been attempting to obtain the enclosed records 
for quite some time.  Thus, it appears to the Board that the 
veteran was making an effort to submit the evidence within 
the 90 day period referenced by the RO in the undated 
correspondence.  Despite his efforts, however, the veteran's 
submission was received at the Board subsequent to the 90 day 
period.  The Board finds that the veteran has demonstrated 
good cause for the delay, but notes that he has not waived 
his procedural right to have that evidence initially reviewed 
by the RO.  As such, the Board must remand this evidence to 
the RO for initial review.  

In remanding this case the Board takes this opportunity to 
inform the veteran that at this point in time his claim 
appears to be not well grounded.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation, and the law provides that the 
veteran has "the (initial) burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded."  38 U.S.C.A. § 
5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) and Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the in service injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  Grivois; Grottveit.

In this case the veteran was treated for a back disorder 
while on active duty, and he is shown to have a back disorder 
now.  Hence, he has fulfilled the first two elements.  
Significantly, however, with respect to the third element 
there does not appear to be competent evidence linking any 
current back disorder with any in-service symptomatology.  
Hence, while 38 C.F.R. § 20.1304 requires this remand, the 
veteran is respectfully advised that without competent 
medical evidence stating that it is at least as likely as not 
that any current back disorder is related to his military 
service, the Board may be required to find this claim not 
well grounded.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should review the veteran's claim, 
including the recently submitted 
evidence.  If it is determined that a 
well-grounded claim has been presented, 
the RO should undertake all appropriate 
development, including affording the 
veteran a VA medical examination.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


